           Case 3:18-mj-00139-TWD Document 34 Filed 01/18/19 Page 1 of 1
                                                    United States Department of Justice

                                                   United States Attorney
                                                   Northern District of New York

                                                    ノθθSο ′″ Clin′ ο″Srraι ′,PO βα    7ノ   9∂   ル′:β ノ
                                                                                                     ″    ∂―
                                                                                                           θ672
                                                    ノα″′sν 〃α″ ル ″″′θ″7/J74g                    Faxf βノ   ∂‐
                                                                                                      ,イ`イイ θ
                                                                                                            6D‐ ∂

                                                                   `ッ
                                                    S,raC″ S′ ,貶 lr yb″ ノ326ノ ー
                                                                              7ノ 9∂




                                                     January 18,2019

Hon. Thomas J. McAvoy
Senior U.S. District Judge
Federal Building and U.S. Courthouse
15 Henry Street
Binghzimton, New York 13901

        Re:     Uniled States v. Maximilien Reynolds
                Criminal No. 5:18-MJ-139 (TWD)


Dear Judge McAvoy:

        This letter is to request a brief extension in the time for the United States to file its response
to the defendant's appeal of Judge Stewart's Detention Order in United States v. Maximilien
Reynolds,3:18-CR-321 (TJM). The Government's response is due today, January 18,2019.
However, due to problems created by the current shutdown of parts of the federal government,
which includes the United States Department of Justice, our office is operating with a minimal
staff and very minimal support staff.

        It is requested that the Court permit the Government to file its response on or before
Wednesday January    23,2019.I have discussed this with defense counsel Kimberly Zimmer, Esq.,
who has   advised she does not object to this request for extension to file our response.

                                                 Respectfully,


                                                GRANT C.JAQUITH


                                        By:
                                                Richard R. Southwick
                                                Assistant United States Attorney
                                                Bar Roll No. 506265
